Title: To Benjamin Franklin from ——— Arnold “Dit Renault,” 14 January 1778: résumé
From: Arnold, —, dit “Renault”
To: Franklin, Benjamin


<Metz, January 14, 1778, in French: My dear brother went to America during the late Anglo-French wars, and remained at Quebec as secretary to the British governor of Canada. I heard from him several times until your war broke out; since then he sent me two letters by a bearer who, about to be searched at sea, threw them overboard, and could only tell me that my brother had entered the American service. His name is François Arnold. I see by the newspapers that a man of that name is in your army. This is no doubt he, because he comes of a military family and his home was in Quebec. Can you get me news of him, and news of me to him? I long to join him and share his fate.>